                   Case 3:21-cv-01427-LB Document 33 Filed 05/27/21 Page 1 of 5




     DOVEL & LUNER, LLP                                  QUINN EMANUEL URQUHART &
 1
     Gabriel Z. Doble (Bar No. 335335)                   SULLIVAN, LLP
 2   gabe@dovel.com                                      Shon Morgan (Bar No. 187736)
     Simon Franzini (Bar No. 287631)                     shonmorgan@quinnemanuel.com
 3   simon@dovel.com                                     Yury Kapgan (Bar No. 218366)
     Gregory S. Dovel (Bar No. 135387)                   yurykapgan@quinnemanuel.com
 4   greg@dovel.com                                      Viola Trebicka (Bar No. 269526)
 5   Jonas B. Jacobson (Bar No. 269912)                  violatrebicka@quinnemanuel.com
     jonas@dovel.com                                     David C. Armillei (Bar No. 284267)
 6   Julien A. Adams (Bar No. 156135)                    davidarmillei@quinnemanuel.com
     julien@dovel.com                                    865 South Figueroa Street, 10th Floor
 7   201 Santa Monica Blvd., Suite 600                   Los Angeles, California 90017-2543
 8   Santa Monica, California 90401                      Telephone: (213) 443-3000
     Telephone: (310) 656-7066                           Facsimile: (213) 443-3100
 9   Facsimile: (310) 656-7069                           PAUL HASTINGS LLP
                                                         Behnam Dayanim (admitted pro hac vice)
10   Attorneys for Plaintiffs Michael Owens,             bdayanim@paulhastings.com
11   Jennie Plumley, Jon Schweitzer,                     2050 M Street, N.W.
     Charlie Finlay, Melissa Irelan,                     Washington, D.C. 20036
12   and the putative Class                              Telephone: (202) 551-1700
                                                         Facsimile: (202) 551-1705
13
14                                                       Attorneys for Defendant Zynga Inc

15                                    UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
17
                                            SAN FRANCISCO DIVISION
18
        MICHAEL OWENS, JENNIE PLUMLEY,                  Case No. 3:21-cv-01427-LB
19      JON SCHWEITZER, CHARLIE FINLAY,
20      AND MELISSA IRELAN, individually and            JOINT STIPULATED REQUEST AND
        on behalf of all others similarly situated,     [PROPOSED] ORDER CONTINUING
21                                                      DEADLINES AND CASE
                              Plaintiffs,               MANAGEMENT CONFERENCE
22
23                               v.                     Judge: Hon. Laurel Beeler

24      ZYNGA INC., a Delaware Corporation,

25                            Defendant.
26
27
28

     03880-00002/12741106.1
                 Case 3:21-cv-01427-LB Document 33 Filed 05/27/21 Page 2 of 5




 1          Pursuant to Local Rules 6-1 and 6-2, Plaintiffs Michael Owens, Jennie Plumley, Jon
 2   Schweitzer, Charlie Finlay, and Melissa Irelan (collectively “Plaintiffs”), and Defendant Zynga
 3   Inc. (“Zynga”), by and through their undersigned counsel, hereby stipulate and declare as
 4   follows:
 5          WHEREAS, Zynga requested and the parties stipulated to a 21-day extension of time for
 6   Zynga to respond to the First Amended Complaint (ECF No. 16);
 7          WHEREAS, Zynga filed a Motion to Compel Arbitration, Stay Proceedings, and Strike
 8   Plaintiffs’ Class Allegations (“Motion to Arbitrate, Stay and Strike”) on May 4, 2021 (ECF No.
 9   23);
10          WHEREAS, by previous joint stipulation (ECF Nos. 30, 31), Plaintiffs’ Response to the
11   Motion to Arbitrate, Stay and Strike was extended to June 1, 2021, Zynga’s Reply was extended
12   to June 14, 2021, the motion hearing was continued to July 1, 2021 at 9:30 a.m., and the Initial
13   Case Management Conference was continued to August 5, 2021 at 11:00 a.m.
14          WHEREAS, on May 24, 2021 Plaintiffs filed an Administrative Motion to Relate
15   (“Motion to Relate”) this case to MDL No. 5:21-md-02985-EJD (N.D. Cal.), In Re: Apple Inc.
16   App Store Simulated Casino-Style Games Litigation (the “Apple Social Casino MDL”). 1
17          WHEREAS, Zynga opposes that Motion to Relate.
18          WHEREAS, Plaintiffs requested a 30-day extension on the briefing schedule for Zynga’s
19   Motion to Arbitrate, Stay and Strike, to allow time for the Motion to Relate to be resolved.
20          WHEREAS, Zynga consented to a 30-day extension in the briefing schedule.
21          WHEREAS, this request is made in good faith and not for the purpose of delay or any
22   improper purpose.
23          NOW, THEREFORE, THE PARTIES STIPULATE AND REQUEST as follows:
24          1.      Plaintiffs’ Response to Zynga’s Motion to Arbitrate, Stay and Strike shall be filed
25   by July 1, 2021.
26          2.      Defendant Zynga’s Reply shall be filed by July 14, 2021.
27
            1
28                Pursuant to L.R. 3-12, Plaintiffs filed this Motion to Relate in the lowest numbered case
     that was part of the Apple Social Casino MDL (No. 5:21-CV-00553-EJD).
     03880-00002/12741106.1                                1
     Joint Stipulation and Proposed Order                                    Case No. 3:21-cv-01427-LB
                    Case 3:21-cv-01427-LB Document 33 Filed 05/27/21 Page 3 of 5




 1             3.        The hearing on Zynga’s Motion is continued to Thursday, August 5, 2021 at 9:30
 2   a.m.
 3             4.        The Case Management Conference is hereby continued to fifteen days after the
 4   Court’s order on Zynga’s Motion, and all deadlines associated with the previous Case
 5   Management Conference (currently set for August 5, 2021) are hereby vacated.
 6
 7   Dated: May 27, 2021
 8
     DOVEL & LUNER, LLP                                     QUINN EMANUEL URQUHART &
 9
                                                            SULLIVAN, LLP
10   By: /s/ Jonas Jacobson
     Jonas Jacobson                                         By: /s/ Shon Morgan
11                                                          Shon Morgan
     Attorneys for Plaintiffs Michael Owens,
12   Jennie Plumley, Jon Schweitzer,                        Attorneys for Defendant Zynga Inc
13   Charlie Finlay, Melissa Irelan,
     and the putative Class
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     03880-00002/12741106.1                             2
     Joint Stipulation and Proposed Order                                   Case No. 3:21-cv-01427-LB
                   Case 3:21-cv-01427-LB Document 33 Filed 05/27/21 Page 4 of 5




                                        SIGNATURE ATTESTATION
 1
 2             Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of this

 3   document has been obtained from each of the other Signatories.
 4
 5                                                  Dated: May 27, 2021

 6                                                  /s/ Jonas Jacobson
                                                    Jonas Jacobson
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     03880-00002/12741106.1                              3
     Joint Stipulation and Proposed Order                                      Case No. 3:21-cv-01427-LB
                    Case 3:21-cv-01427-LB Document 33 Filed 05/27/21 Page 5 of 5




 1
                                              [PROPOSED] ORDER
 2
 3             Before the Court is the parties’ stipulated request to continue deadlines and to continue

 4   the Case Management Conference. The Court has considered the stipulation, and hereby

 5   ORDERS as follows:

 6             1.        Plaintiffs’ Response to Zynga’s Motion to Arbitrate, Stay and Strike shall be filed

 7   by July 1, 2021.

 8             2.        Defendant Zynga’s Reply shall be filed by July 14, 2021.

 9             3.        The hearing on Zynga’s Motion is continued to Thursday, August 5, 2021 at 9:30

10   a.m.

11             4.        The Case Management Conference is hereby continued to fifteen days after the

12   Court’s order on Zynga’s Motion, and all deadlines associated with the previous Case

13   Management Conference (currently set for August 5, 2021) are hereby vacated.

14
15   PURSUANT TO STIPULATION, IT IS SO ORDERED.

16
17   Dated: __________________                     _________________________________

18                                                 Hon. Laurel Beeler
                                                   United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

     03880-00002/12741106.1                               4
     Joint Stipulation and Proposed Order                                      Case No. 3:21-cv-01427-LB
